Title: Thomas Boylston Adams to Abigail Adams, 26 August 1799
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother.
            Germantown 26th: August 1799
          
          I have no letter from you later than the 4th: which I mention only because the interval is a little longer than usual between your communications and lest any you might have written may have miscarried. From William I got a packet on Saturday, after my letter of that day was sent to town, otherwise, I should have acknowledged its receipt. In J Russells paper of the 15th: which he enclosed me, I perceive a very handsome letter addressed to Peter Porcupine by a New England man, on the subject of expunging from the new edition of his works which he proposes to publish by subscription, the illiberal, accrimon[ious] & unprovoked attack upon the character of Joseph Priestly. I co[ncur] so fully in the sentiments of this writer on that subject, that I hope [. . .] may take the whim of inserting the letter with his “Observations on the Emigration” &ca: if he will not adopt the advice of the writer in the other particular, which there is little reason to think he will. Can you guess who the New Englandman is?
          I have received the letter on the subject of my brother’s affairs, which he refers to in his last to you. It is very explicit & intelligible as a letter of instructions and I have the satisfaction of having anticipated compliance with a great part of the injunctions. His letter is dated April 29th: at which time he had received only my two first numbers, which contained little of the detail of my transactions in his affairs; my two next letters were filled with little else. From one of your letters he had collected information, which detected a considerable error in the account rendered by his Boston Agent in July 1798, in which the instalments on the shares in the Middlesex Canal are charged to my brother as paid; that is, the 30th: instalment fell

due 18th: July and is charged—no payment was made subsequent to that and the time of his delivering up the papers, but instead of two hundred dollars only one hundred could have been due for four month’s assessments on five shares, of course payments for four months prior to July must have ceased and yet they were charged as paid— How to repair this mistake would puzzle wiser heads than mine, unless the extremity of the law were put in force.
          The Minister say’s to me, “You will never think yourself entitled to betray my confidence, because I am your brother, or to ruin me, because I cannot take the law of you.” Such an insinuation would have hurt my feelings, had I been less acquainted with his character or my own— But he has had ample occasion to speak plain to those whom he entrusts with his affairs.
          The fever prevails in the City to an awful degree, considering the earliness of the season—the mortality is equal to the same period of the last year. Our house is full of fugitives, but we are entirely free from danger.
          I have recently become acquainted in the family of Mr: Hare, who has a pretty seat in this neighborhood. I dined there last week and was much gratified with the conversation of the elder & younger branches of the family. Mr: Hare told me that I reminded him of my Father as he was more than 20 years ago, when he lodged in the same house with him at Mrs: Yards in Philadelphia— “I recollect your father wore his hair then much as yours is now.” Did he, indeed Sir, said I, the information is very acceptable to me and shall not be lost, for I have been somewhat persecuted since my return on account of the cut of my hair. Young Mr: Hare observed, he supposed because it was democratic. Mrs: Powell whom I saw last evening desired me to present her best congratulations on the reestablishment of your health— The widow looks as youthful & blooming almost as her niece Miss Hare. The gift of tongue seems to pervade every branch of this family.
          Present me kindly to my Father for whom the annecdote of the crop is particularly related & to whom you will please to read it / for your Son
          
            T. B. Adams
          
        